Citation Nr: 1106918	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  06-23 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for renal cell carcinoma, 
status post nephrectomy with pulmonary metastasis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service from September 1965 to December 
1985.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2005 rating decision of the Department of 
Veterans Affairs(VA) Regional Office(RO) in Oakland, California. 

In September 2009 the Board remanded the claim for further 
development.  


FINDINGS OF FACT

1. The Veteran was exposed to Agent Orange while in the Republic 
of Vietnam. 

2. The medical evidence of record demonstrates that the Veteran's 
renal cell carcinoma was due to his Agent Orange exposure 


CONCLUSION OF LAW

The criteria for service connection for renal cell carcinoma, 
status post nephrectomy with pulmonary metastasis have been met.  
38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance as 
to the issue of service connection for vaginal hysterectomy is 
not required, and deciding the appeal at this time is not 
prejudicial to the Veteran.

Service connection may be established for disability resulting 
from injury or disease incurred in service.  38 U.S.C.A. § 1110.  
Service connection connotes many factors, but basically, it means 
that the facts, as shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred coincident 
with service.  A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and an 
injury or disease in service.  See Pond v. West, 12 Vet. App. 341 
(1999).

The standard of proof to be applied in decisions on claims for 
veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A veteran 
is entitled to the benefit of the doubt when there is an 
approximate balance of positive and negative evidence.  See also, 
38 C.F.R. § 3.102.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance 
of the evidence must be against the claim for benefits to be 
denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran had active service in the Republic of Vietnam and is 
presumed to have been exposed to Agent Orange.  38 C.F.R. 
§ 307(a)(6).  Furthermore a statement from the Veteran's 
commanding officer, Ret. USAF Capt. RJF, establishes that while 
the Veteran was assisting with rebarelling leaking drums of 
chemicals and herbicides one of the barrels burst and he was 
covered with the contents.  

The medical evidence consists of numerous private treatment 
notes, private opinions and a VA opinion.  

In a February 2005 letter the Veteran's treating physician, Dr. 
JP, stated that he could not at the present time state 
definitively whether or not Agent Orange had an absolute role in 
the Veteran developing metastatic kidney cancer however, he could 
not deny the possibility that Agent Orange has resulted in him 
developing metastatic kidney [c]ancer.  Dr. JP recommended 
further evaluation on the possible link between the two. 

Following the Board remand a VA examination was scheduled.  In 
February 2010 a VA examination was conducted however the examiner 
was unable to answer the question of whether or not the Veteran's 
renal cell carcinoma and related complications are related to his 
exposure to dioxin herbicide Agent Orange without resort to 
speculation and the claim was referred to an oncologist.  

In March 2010 a VA oncology specialist reviewed the Veteran's 
claim folder, noting the Veteran's service history in Vietnam and 
his medical history of renal cell carcinoma.  The VA examiner 
reported that based on review of the current medical literature, 
there is inadequate or insufficient evidence for or against a 
causal relationship between the Veteran's exposure to the phenoxy 
herbicide, Agent Orange -which has been found to be contaminated 
with dioxin, and his development of renal cell carcinoma.  
However, the VA examiner provided an definitive opinion that it 
is at least as likely as not that a causal relationship exists 
between Agent Orange and renal cell cancer. 

In sum, the Veteran's treating physician opined that he could not 
deny a possibility that Agent Orange had a role in the Veteran 
developing renal cell carcinoma and the VA specialist opined that 
it is at least as likely as not that a causal relationship exists 
between Agent Orange and renal cell cancer.  There is no medical 
evidence against a finding that the Veteran's renal cell cancer 
was related to his exposure to Agent Orange in service.  As such, 
service connection for renal cell carcinoma is warranted. 


ORDER

Service connection for renal cell carcinoma, status post 
nephrectomy with pulmonary metastasis is granted. 




____________________________________________
LEONARD VECCHIOLLO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


